DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 6-9,13-16 and 20-29 are allowed.                                                                  	                       Claims 3-5,10-12 and 17-19 are cancelled.
 				 Reason for Allowance	
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed
- “based on the determined target MCS, determining, by the base station, a first time- frequency resource element corresponding to the at least one port to be used for transmitting the PCRS in the first PCRS port set; in response to a quantity of first time-frequency resource elements being greater than or equal to 1, transmitting, by the base station, the PCRS to the user equipment on the first time-frequency resource element in the first scheduling period; and transmitting, by the base station, the data to the user equipment on a second time- frequency resource element corresponding to the second PCRS port set in the first scheduling period” as cited in claim 1.  
- “based on the determined target MCS, determining a first time-frequency resource element corresponding to the at least one port to be used for transmitting the PCRS in the first PCRS port set; in response to a quantity of first time-frequency resource elements being greater than or equal to 1, transmitting the PCRS to the user equipment on the first time-frequency resource element in the first scheduling period; and transmitting the data to the user equipment on a second time-frequency resource element corresponding to the second PCRS port set in the first scheduling period” as cited in claim 8.
- “determining whether a phase noise compensation reference signal (PCRS) is to be received from the base station based on the target MCS; in response to determining the PCRS is to be received from the base station and in response to a quantity of first time-frequency resource elements being greater than or equal to 1, receiving, in a first scheduling period via a first time-frequency resource element, the PCRS from the base station, wherein the first time-frequency resource element corresponds to at least one port in a first PCRS port set; and receiving, in the first scheduling period via a second time-frequency resource element, the data from the base station, wherein the second time-frequency resource element is a time- frequency resource element that is not used to transmit any PCRS in a second PCRS port set in the first scheduling period, and the second PCRS port set does not comprise any port used to transmit any PCRS in the first scheduling period.  ” as cited in claim 15, 
- “determining, by the user equipment, whether a phase noise compensation reference 5signal (PCRS) is to be received from the base station based on the target MCS; in response to determining the PCRS is to be received from the base station and in response to a quantity of first time-frequency resource elements being greater than or equal to 1, receiving, by the user equipment in a first scheduling period via a first time-frequency resource element, the PCRS from the base station, wherein the first time-frequency resource element corresponds to at least one port in a first PCRS port set; and receiving, in the first scheduling period via a second time-frequency resource element, the data from the base station, wherein the second time-frequency resource element is a time- frequency resource element that is not used to transmit any PCRS in a second PCRS port set in the first scheduling period, and the second PCRS port set does not comprise any port used to transmit any PCRS in the first scheduling period  ” as cited in claim 25, have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended.
The closest prior art on record Li et al US20190245728A1 fails to teach the feature of
- “based on the determined target MCS, determining, by the base station, a first time- frequency resource element corresponding to the at least one port to be used for transmitting the PCRS in the first PCRS port set; in response to a quantity of first time-frequency resource elements being greater than or equal to 1, transmitting, by the base station, the PCRS to the user equipment on the first time-frequency resource element in the first scheduling period; and transmitting, by the base station, the data to the user equipment on a second time- frequency resource element corresponding to the second PCRS port set in the first scheduling period” as cited in claim 1.  
- “based on the determined target MCS, determining a first time-frequency resource element corresponding to the at least one port to be used for transmitting the PCRS in the first PCRS port set; in response to a quantity of first time-frequency resource elements being greater than or equal to 1, transmitting the PCRS to the user equipment on the first time-frequency resource element in the first scheduling period; and transmitting the data to the user equipment on a second time-frequency resource element corresponding to the second PCRS port set in the first scheduling period” as cited in claim 8.
- “determining whether a phase noise compensation reference signal (PCRS) is to be received from the base station based on the target MCS; in response to determining the PCRS is to be received from the base station and in response to a quantity of first time-frequency resource elements being greater than or equal to 1, receiving, in a first scheduling period via a first time-frequency resource element, the PCRS from the base station, wherein the first time-frequency resource element corresponds to at least one port in a first PCRS port set; and receiving, in the first scheduling period via a second time-frequency resource element, the data from the base station, wherein the second time-frequency resource element is a time- frequency resource element that is not used to transmit any PCRS in a second PCRS port set in the first scheduling period, and the second PCRS port set does not comprise any port used to transmit any PCRS in the first scheduling period” as cited in claim 15. 
- “determining, by the user equipment, whether a phase noise compensation reference 5signal (PCRS) is to be received from the base station based on the target MCS; in response to determining the PCRS is to be received from the base station and in response to a quantity of first time-frequency resource elements being greater than or equal to 1, receiving, by the user equipment in a first scheduling period via a first time-frequency resource element, the PCRS from the base station, wherein the first time-frequency resource element corresponds to at least one port in a first PCRS port set; and receiving, in the first scheduling period via a second time-frequency resource element, the data from the base station, wherein the second time-frequency resource element is a time- frequency resource element that is not used to transmit any PCRS in a second PCRS port set in the first scheduling period, and the second PCRS port set does not comprise any port used to transmit any PCRS in the first scheduling period  ” as cited in claim 25.
The other relevant prior art in the record fail to teach the above subject matter.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELTIF AJID/Examiner, Art Unit 2478                  

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478